EXHIBIT 10.2

 

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”), dated as of September 10, 2019, is
entered into by and between Amyris, Inc., a Delaware corporation (the
“Company”), on the one hand, and Schottenfeld Opportunities Fund II, L.P., Phase

Five Partners, LP and Koyote Trading, LLC (each, an “Investor” and collectively,
the “Investors”), on the other hand.

 

RECITALS

 

WHEREAS, the Company and the Investors are parties to those certain Credit
Agreements, each dated as of the date hereof (as such agreements may be amended,
restated or modified from time to time, the “Credit Agreements”), pursuant to
which the Investors have agreed to make unsecured term loans to the Company in
an aggregate principal amount of $12,500,000;

 

WHEREAS, in connection with the entry into the Credit Agreements, the Company
has agreed to issue to the Investors warrants (each, a “Warrant” and
collectively, the “Warrants”) to purchase up to an aggregate of 3,205,128 shares
(the “Warrant Shares”) of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), at an exercise price of $3.90 per share, in each
case subject to adjustment as set forth in the Warrants, each with an exercise
term of two years from issuance; and

 

WHEREAS, in order to induce the Company to enter into the Credit Agreements and
issue the Warrants, the Company and the Investors desire to enter into this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties to this Agreement, intending to be
legally bound, hereby agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

“Agreement” has the meaning set forth in the Preamble.

 

“Affiliate” means, with respect to any Person, any other Person that is directly
or indirectly controlled by such Person, where “control” and derivative terms
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

“Board” means the board of directors of the Company.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Credit Agreements” has the meaning set forth in the Recitals.

 

“Exchange Act” has the meaning set forth in Section 2(b).

 

“Investor” has the meaning set forth in the Preamble.

 

“Investor Group” means, collectively, each Investor and their respective
Affiliates.

 

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, governmental entity, or other entity.

 

“Representative” means, as to any Person, such Person’s Affiliates, and its and
their respective directors, officers, employees, managing members, general
partners, agents and consultants (including attorneys, financial advisors and
accountants), solely in their capacity as representatives acting at the
direction of and on behalf of such Person.

 

“Warrant” has the meaning set forth in the Recitals.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 



 

 

 

2. Investor Group Covenants. Unless approved in advance in writing by the Board,
no member of the Investor Group, nor any of their respective Representatives in
their capacities as such, will (and the Investors will cause each member of the
Investor Group and their respective Representatives acting in such capacities
not to), directly or indirectly:

 

(a)                 acquire (or propose or agree to acquire), of record or
beneficially, on the open market or otherwise, by purchase or otherwise, any
loans, debt securities, equity securities, or assets of the Company or any of
its subsidiaries, or rights or options to acquire interests in any of the
Company’s loans, debt securities, equity securities, or assets, except that the
Investor Group shall be permitted to (a) purchase the Warrant Shares pursuant to
the exercise of the Warrants and (b) acquire equity securities as provided in
Section 3 below;

 

(b)                make any statement or proposal to the Board or to any of the
Company’s shareholders regarding, or make any public announcement, proposal, or
offer (including any “solicitation” of “proxies” as such terms are defined or
used in Regulation 14A of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) with respect to, or otherwise solicit, seek or offer to effect
(including, for the avoidance of doubt, indirectly by means of communication
with the press or media): (a) any business combination, merger, tender offer,
exchange offer, or similar transaction involving the Company or any of its
subsidiaries; (b) any restructuring, recapitalization, liquidation, or similar
transaction involving the Company or any of its subsidiaries; (c) any
acquisition of any of the Company’s loans, debt securities, equity securities or
assets, or rights or options to acquire interests in any of the Company’s loans,
debt securities, equity securities, or assets; (d) any proposal to seek
representation on the Board or otherwise seek to control or influence the
management, Board, or policies of the Company; (e) make any request or proposal
to waive, terminate, or amend the provisions of this Section 2; or (f) make any
proposal, arrangement, or other statement that is inconsistent with the terms of
this Section 2;

 

(c)                 instigate, encourage, or assist any third party (including
forming a “group” (as defined in Rule 13d-5(b)(1) of the Exchange Act) with any
such third party) to do, or enter into any discussions, negotiations,
understandings or agreements with any third party with respect to, any of the
actions set forth in Section 2(b) above; or

 

(d)                take any action that would reasonably be expected to require
the Company, any Investor or any of their respective Affiliates to make a public
announcement regarding any of the actions set forth in Section 2(b) above;

 

provided, that, for the avoidance of doubt, the restrictions set forth in this
Section 2 shall not prevent or otherwise restrict any Investor from exercising
its rights as an unsecured creditor with respect to any bankruptcy, insolvency,
reorganization, restructuring, recapitalization, liquidation or similar
transaction or proceeding with respect to the Company, provided that no member
of the Investor Group, nor any of their respective Representatives, initiated
the transaction or proceeding in violation of this Section 2.

 

3. Exception to Investor Group Covenants. Notwithstanding anything to the
contrary in this Agreement, the Investor Group shall be permitted (as an
exception to the restrictions in Section 2) to acquire in the open market or
otherwise, from time to time, equity securities of the Company, or rights or
options to acquire interests in any of the Company’s equity securities, provided
that, after giving effect to such acquisition, the Investor Group would
beneficially own (as determined under Section 13(d) of the Exchange Act) no more
than 6.99% of the Common Stock then outstanding.

 

4. Transfer of Warrants. Notwithstanding anything contained in its Warrant to
the contrary, each Investor hereby agrees that it will not transfer, dispose of,
pledge, loan or otherwise convey any registered or beneficial ownership interest
in its Warrant to any third party without the prior written consent of the
Company, which may be granted or withheld in the Company’s sole discretion.

 

5. Termination. This Agreement, including the restrictions set forth in Section
2, shall terminate and be of no further force and effect on the date on which no
Investor beneficially owns any Warrant Shares or, if earlier, as of the date the
Company enters into a definitive agreement with a person or “group” of persons
(as defined in Rule 13d-5(b)(1) of the Exchange Act) involving the direct or
indirect acquisition of all or a majority of the Company’s equity securities or
all or substantially all of the Company’s assets, or the date as of which any
such person or group, with the prior approval of the Board, commences a tender
offer for all or a majority of the Company's equity securities.

 

6. Miscellaneous.

 



 2 

 

 

(a)                 Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and are binding upon the respective
successors and permitted assignees of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assignees any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided herein.

 

(b)                Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

(c)                 Notices. All notices, requests, consents, claims, demands,
waivers and other communications under this Agreement shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Any communication to the Investors or the Company shall be sent in
accordance with the contact information set forth below (or at such other
contact information as specified in a notice given in accordance with this
Section 6(c)).

 



If to the Company:   Amyris, Inc.     5885 Hollis Street, Suite 100    
Emeryville, CS 94608     Attention: General Counsel             If to any
Investor:   800 Third Avenue, 10th Floor     New York, NY 10022     Attention:
Richard Schottenfeld



 

(d)                Amendments and Waivers. Any term of this Agreement may be
amended, modified or terminated and the observance of any term of this Agreement
may be waived (either generally or in a particular instance, and either
retroactively or prospectively) only with the written consent of each of the
parties hereto.

 

(e)                 Severability. In case any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement.

 

(f)                  Entire Agreement. This Agreement, the Credit Agreements,
the Warrants, and the other documents and agreements delivered pursuant to the
Credit Agreements constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and therein,
and supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

(g)                Specific Performance. Each party acknowledges and agrees that
each party hereto will be irreparably damaged in the event any of the provisions
of this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each
party to this Agreement shall be entitled to seek an injunction to prevent
breaches of this Agreement, and to seek specific enforcement of this Agreement
and its terms and provisions.

 

(h)                Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

i.                        This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 



 3 

 

 

ii.                        ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY AND COUNTY OF NEW
YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH IN THIS
AGREEMENT SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

iii.                        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(h)(iii).

 

(i)                  Delays or Omissions. No delay or omission to exercise any
right, power, or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power, or remedy of such non-breaching or non-defaulting party, nor shall
it be construed to be a waiver of or acquiescence to any such breach or default,
or to any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. All remedies, whether under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



 4 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  COMPANY:             AMYRIS, INC.             By: /s/ Kathleen Valiasek    
Name: Kathleen Valiasek     Title: Chief Business Officer             INVESTORS:
            SCHOTTENFELD OPPORTUNITIES FUND II, L.P.   By: Winchester Holdings,
L.L.C., its General Partner           By:  /s/ Richard Schottenfeld     Name:
Richard Schottenfeld     Title: Manager             PHASE FIVE PARTNERS, LP  
By: Phase Five Holdings, LLC, its General Partner           By: /s/ Richard
Schottenfeld     Name: Richard Schottenfeld     Title: Manager            
KOYOTE TRADING, LLC   By: Koyote Capital Group, LLC, its Manager           By:
/s/ Richard Schottenfeld     Name: Richard Schottenfeld     Title: Manager  



 

 

 

 

 

 

 



[Standstill Agreement Signature Page]



 



